Case 7:21-cr-00440-UA Document 7 Filed 03/23/21 Page 1of1

AO 458 (Rev. 06/09) Appearance of Counsel

UNITED STATES DISTRICT COURT

for the

 

Southern District of New York

UNITED STATES OF AMERICA
Plaintiff
Vv

ALICIA AYERS, ET AL.
Defendant

Case No. 21-MJ-3110

APPEARANCE OF COUNSEL

To: The clerk of court and all parties of record

| am admitted or otherwise authorized to practice in this court, and | appear in this case as counsel for:

_..__ ALICIA AYERS

Date: __ 3/23/2021 qe fk _

\- Attorney's signature

DEVERAUXL.CANNICK

Printed name and bar number

AIELLO & CANNICK
69-06 GRAND AVENUE
MASPETH, NY 11378
Address

__ deannick@aiellocannick.com
E-mail address

 

ic ce EB RCOOG RE og

Telephone number

___ (718) 803-9764
FAX number
